i          i       i                                                               i     i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00838-CR

                                       Justin Michael BOND,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR2773
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 1, 2009

AFFIRMED

           Justin Michael Bond pled true to violating the conditions of his deferred adjudication

community supervision. His guilt was adjudicated, and he was sentenced to six years imprisonment.

Bond’s court-appointed attorney filed a brief containing a professional evaluation of the record in

accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has

no merit. Counsel provided Bond with a copy of the brief and informed him of his right to review
                                                                                                       04-08-00838-CR

the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Bond did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit.1 The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No substitute counsel

will be appointed. Should Bond wish to seek further review of this case by the Texas Court of

Criminal Appeals, Bond must either retain an attorney to file a petition for discretionary review or

Bond must file a pro se petition for discretionary review. Any petition for discretionary review must

be filed within thirty days from the date of either this opinion or the last timely motion for rehearing

that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary review must

be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals.

See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4



                                                                  Marialyn Barnard, Justice

DO NOT PUBLISH




         1
             … W e note that the trial court filed an amended Trial Court’s Certification of Defendant’s Right of Appeal
in this court on November 19, 2008, certifying that the underlying case “is an adjudication of guilt following a deferred
adjudication, and the defendant has a limited right of appeal.”

                                                            -2-